 1
 2
 3
 4                        IN THE UNITED STATES DISTRICT COURT
 5                                FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                          No. CR-18-02518-TUC-RCC (JR)
 8                   Plaintiff,                         ORDER
 9   v.
10   Herbert James Haynes,
11                   Defendant.
12
13          This Court has reviewed the Report and Recommendation filed by the Magistrate
14   Judge, the objection filed by the defendant, the response thereto by the Government, as
15   well as the exhibits and previous pleadings filed in this case.
16          The Court Adopts the Report and Recommendation (Doc. 39) and finds the
17   defendant is not competent to stand trial, but there is a reasonable belief that he may be
18   restored to competency. The Court therefore orders the defendant be committed to a
19   facility, such as FMC Butner, for that to take place but the Court prefers the defendant to
20   self report.
21          Dated this 5th day of June, 2019.
22
23
24
25
26
27   Copy has been distributed to: USM
28
